DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cesar A. Udave on 3/16/21.

2.	Please amend the claims as follows:

	11.	(Rejoined – Currently amended) A method for controlling ride vehicle motion of a ride vehicle of an amusement park ride system, the method comprising:
positioning and securing the ride vehicle on a platform assembly drivingly coupled to a motion drive system, wherein the platform assembly is configured to receive the ride vehicle, wherein the motion drive system comprises along a vertical axis oriented along a gravity vector and a downward drive pulley system configured to drive the motion of the platform assembly in a downward direction along the vertical axis; and
coordinating the ride vehicle motion with a plurality of entertainment shows positioned on corresponding levels by vertically displacing the platform assembly; 
wherein coordinating the ride vehicle motion comprises instructing a first entertainment show of the plurality of entertainment shows to execute a first show in response to the ride vehicle being positioned within a first vertical distance range;

wherein the second vertical distance range is above the first vertical distance range;
wherein the ride vehicle is configured to transition from the first vertical distance range to the second vertical distance range in response to the upward drive pulley system driving the motion of the platform assembly in the upward direction, and wherein a clutch system is configured to selectively engage the upward drive pulley system to restrict the ride vehicle motion along the upward direction along the vertical axis; and 
wherein the ride vehicle is configured to transition from the second vertical distance range to the first vertical distance range in response to the downward drive pulley system driving the motion of the platform assembly in the downward direction, and wherein the clutch system is configured to selectively engage the downward drive pulley system to restrict the ride vehicle motion along the downward direction along the vertical axis.

	12.	(Rejoined) The method of claim 11, wherein positioning and securing the ride vehicle on the platform assembly comprises receiving the ride vehicle from a first ride path on a first level.

	13.	(Rejoined) The method of claim 11, comprising instructing, via a control system, the ride vehicle to egress out from the platform assembly onto a second ride path on a second level positioned above a first level after upwardly driving the motion of the platform assembly from the first level to the second level.

	14.	(Rejoined – Currently amended) The method of claim 11, comprising instructing, via a control system, actuators of the ride vehicle to drive motion of a cab of the ride vehicle relative to a chassis of the ride vehicle, wherein the cab is configured to house a ride passenger, wherein the motion of the cab relative to the chassis causes the ride passenger to move relative to the chassis along or about a longitudinal, lateral, or the vertical axis.
Election/Restrictions
3.	Claims 1-2, 4-10, 16-17, 19-23 are directed to an allowable amusement park system apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-14, directed to the process for using the amusement park system, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/7/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
4.	Claims 1-2, 4-14, 16-17, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches an amusement park ride system and method comprising the limitations required by .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hollowell et al. (US Pub. No. 2018/0327227) and Jacobs (US Pub. No. 2017/0275137).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael D Dennis/
Primary Examiner, Art Unit 3711